IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

HANH NGUYEN AND                          NOT FINAL UNTIL TIME EXPIRES TO
NHON NGUYEN,                             FILE MOTION FOR REHEARING AND
                                         DISPOSITION THEREOF IF FILED
      Petitioners,
                                         CASE NO. 1D17-1504
v.

HUONG HUYNH,

      Respondent.

___________________________/

Opinion filed May 31, 2017.

Petition for Writ of Certiorari -- Original Jurisdiction.

Preston H. Oughton, Jacksonville, for Petitioners.

No appearance for Respondent.




PER CURIAM.

      DISMISSED. See generally Augustin v. Blount, 573 So. 2d 104, 105 (Fla. 1st

DCA 1991) (“If claimant is unwilling or unable to amend his claim to correct the

defects raised in the motion to dismiss, his proper course is to so advise the [trial

judge] and request entry of a final order of dismissal with prejudice which may be

appealed.”).

WOLF, RAY, and BILBREY, JJ., CONCUR.